Citation Nr: 1540745	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-23 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to February 2010.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2015, the Veteran presented sworn testimony during a personal hearing in Waco, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.

In an April 2011 rating decision, the RO denied the Veteran's claims of entitlement to increased disability ratings for cervical spine disability and headaches.  The Veteran disagreed with the denials and a statement of the case was issued in November 2012.  She did not file a substantive appeal; as such, an appeal as to these increased rating issues has not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).  Accordingly, the issues of entitlement to increased disability ratings for cervical spine disability and headaches are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

The Veteran asserts that she injured her right shoulder during her military service.  See, e.g., the Board hearing transcript dated June 2015.  To this end, the Veteran's service treatment records show that she was diagnosed with a right shoulder strain in November 2007.  An x-ray conducted in April 2008 showed "[f]indings consistent with a Grade II [acromioclavicular] AC joint separation."  She was treated for subsequent complaints of right shoulder pain in July 2008, October 2008, March 2009, and June 2009.  In a September 2009 medical evaluation board report it was noted that the Veteran continued to suffer from right shoulder pain secondary to previous AC joint separation.

Post-service treatment records document the Veteran's continuing complaints of right shoulder pain.  See the private treatment records dated November 2010, February 2012, and July 2012.  The Veteran was afforded a VA examination in April 2010 at which time the examiner determined that the Veteran had a normal right shoulder upon clinical examination.  A contemporaneous x-ray showed "slight widening of the AC joint consistent with a history of previous separation.  There appears to have been an acromion fracture, which is healed."  In a May 2010 VA examination to address a headaches claim, the Veteran was diagnosed with "muscle traction headaches due to a combination of chronic shoulder/neck strain and anxiety."

Accordingly, there remain questions as to current diagnosis and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for an appropriate VA examination with a medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since May 2014.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the claimed right shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule out a right shoulder disability.  The examiner is requested to comment on whether the "slight widening of the AC joint" documented in the April 2010 x-ray, referenced above, indicates a current disability.

If the examiner diagnoses a disability of the right shoulder, he/she should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

